Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 20, 2015

                                      No. 04-15-00482-CV

                               IN RE ESPERANZA HUGHES,

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 15-03-54382-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER
        The appellant’s brief was originally due to be filed on October 1, 2015. The appellant’s
first motion for extension of time, requesting a sixty-day extension, was granted, extending the
deadline for filing the brief to November 30, 2015. On November 17, 2015, the appellant filed a
motion requesting an additional extension of time to file the brief until December 15, 2015, for a
total extension of approximately seventy-five days. The motion is GRANTED. THIS IS THE
FINAL EXTENSION OF TIME THAT THE APPELLANT WILL BE GRANTED. The
Appellant’s brief must be filed by December 15, 2015.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court